Citation Nr: 0507875	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-18 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for status post left knee replacement.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO granted service connection for 
a status post left knee replacement and granted a 30 percent 
disability rating.  The veteran perfected an appeal of the 
assigned rating for his left knee disability.


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected status-post left total 
knee replacement is productive of some functional impairment, 
but is not manifested by severe painful motion or weakness of 
the extremity, ankylosis of the knee, extension of the leg 
limited to more than 20 degrees, or nonunion with loose 
motion of the knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a left total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties 
apply to the veteran's claim.  See, in general, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the veteran first raised the issue of 
entitlement to a higher initial evaluation for his left knee 
condition in his October 2002 Notice of Disagreement, which 
was clearly after the September 2002 rating decision.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, by a June 2002 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

In its March 2003 statement of the case and August 2003 
supplemental statement of the case, the RO explained the 
basis for the assigned rating for his left knee disability 
and outlined the applicable criteria for rating knee 
disabilities.  The RO notified the veteran that his case was 
being sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform him of the evidence needed to substantiate his 
claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's post-service medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board concludes that all relevant data has been obtained 
for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  

Factual Background

The veteran submitted October 1997 to June 1998 letters 
written by Dr. R.J.D., who treated him from June 1997 to June 
1998.  The letters reveal that veteran underwent a total knee 
replacement on his left knee in August 1997.  An April 1998 
letter indicated that in Dr. D.'s opinion the veteran's left 
knee condition and replacement surgery was, in part, due to a 
May 1994 automobile accident.  Dr. D. noted in the April 1998 
letter that his left knee, post surgery, could function 
adequately for anywhere from 15 to 20 years, although the 
veteran's obesity could accelerate the process.  Dr. D. also 
indicated that he had cautioned the veteran against kneeling, 
as that would cause discomfort in the knee.  

The veteran's VA medical records from July 1998 to January 
2002 do not indicate any complaints or treatment regarding 
his left knee, although his history of a left total knee 
replacement was noted.

A VA medical examination was performed in July 2002.  The 
veteran complained of pain in his knees since he left service 
and developing degenerative arthritis in his knees 
bilaterally.  He reported undergoing total knee replacement 
on his left knee in 1998.  He stated his had no pain in his 
left knee since the total knee replacement, although he did 
report right knee pain.  Physical examination of the left 
knee revealed he had extension and flexion from 5 to 95 
degrees.  A 5 degree flexion contracture was noted.  The 
examiner did not detect any instability in his left knee.  X-
rays taken of the left knee revealed a well-fixed left knee.  
The examiner found the veteran suffered from limitation of 
motion in his knee due to the total knee replacement and 
estimated the veteran could have an additional 20 percent 
limitation in range of motion in his left knee during flare-
ups.  

In an August 2002 addendum the physician indicated that the 
veteran had continued pain and changes of degenerative 
arthrosis in both knees, which eventually led to bilateral 
knee replacement in 1998 and 1999.  He stated that the total 
knee replacement had a direct relationship to the veteran's 
service-connected condition and that pain was still solicited 
years after the surgery.  

In conjunction with this claim the veteran submitted a 
February 2003 letter from Dr. D.  Dr. D. revealed that in 
August of 1997 the veteran underwent total knee arthroplasty 
in his left knee for treatment of progressive degenerative 
athrosis of the knee.  In March 1998 the veteran was walking 
without any assistive devices.  Dr. D. stated that the 
veteran had failed to return for follow-up treatment at his 
office.

During an October 2002 VA orthopedic clinic visit, the 
veteran reported having a total knee arthroplasty in 1998.  
Physical examination revealed that his left knee had 
"excellent" range of motion from zero to 120 degrees.  He 
had no effusion.  The veteran's left knee had a little 
lateral tenderness over his proximal tibia, but the examiner 
noted it was not remarkable.  X-rays of the knee revealed 
good alignment and no evidence of loosening. The X-ray also 
revealed that the tibial, femoral, and patellar component of 
the knee was intact.  There was no radiographic change to 
suggest fluid within the knee joint.  There was no evidence 
of fracture or dislocation of the knee.  

In the veteran's October 2002 Notice of Disagreement he 
indicated that he had suffered from knee pain in his left 
knee since March 1956 and that he still suffers from pain in 
the left knee.  

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 2003.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  
Thereafter, chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrant a 60 
percent evaluation.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to diagnostic codes 5256, 5261, or 5262.  The minimum rating 
for replacement of a knee joint is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2003).

Under Diagnostic Code 5256, favorable ankylosis of either 
knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between zero 
degrees and 10 degrees.  A 40 percent evaluation requires 
that the knee be fixed in flexion at an angle between 10 and 
20 degrees.  A 50 percent rating requires that the knee be 
fixed in flexion at an angle between 20 and 45 degrees.  A 
60 percent evaluation requires extremely unfavorable 
ankylosis.  Ankylosis is considered to be extremely 
unfavorable when the knee is fixed in flexion at an angle of 
45 degrees or more.  38 C.F.R. § 4.71a, Code 5256.

Under Diagnostic Code 5261, a 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees, 
and a 50 percent evaluation requires that extension be 
limited to 45 degrees or more.  38 C.F.R. § 4.71a, Code 5261.

In pertinent part, under Diagnostic Code 5262 nonunion of the 
tibia and fibula of either lower extremity warrants a 
40 percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Code 5262.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 4.3.  The United States Court of Appeals for the Federal 
Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Service connection for status post left knee replacement 
was established, effective in September 2001, with a 30 
percent evaluation assigned under Diagnostic Code 5055.  In 
reviewing the relevant medical evidence of record, the 
Board finds that a rating in excess of 30 percent is not 
warranted.

The relevant clinical findings include a VA medical 
examination from July 2002, which indicates that following 
surgery there was no significant abnormality found with 
respect to the veteran's left knee, and he had no pain with 
respect to the knee replacement.  The VA examination showed 
a well-healed left knee with 5 degrees of extension and 95 
degrees of flexion; there was no focal tenderness to 
palpation around the prosthesis and no swelling or 
erythema.  The examiner noted the veteran had no 
instability of the left knee.  Moreover, during an October 
2002 outpatient examination the left knee had "excellent" 
range of motion from zero to 120 degrees.  No treatment was 
necessary and he was advised to follow-up every two years.

Although the examiner did note that during flare-ups 
greater limitation would be noted, there is no evidence 
showing the veteran suffers from any flare-ups.  
Specifically, the records show no treatment or complaints 
related to his left knee from June 1998 until the October 
2002 clinic entry.  Even then, his only complaint was of 
slight tenderness over the proximal tibia. 

The relevant evidence does not show that the veteran's 
residuals of a left total knee replacement include severe 
painful motion or weakness in the affected extremity so as 
to warrant a 60 percent evaluation under Diagnostic Code 
5055.  There is no clinical evidence of any instability of 
the prosthetic joint or any appreciable weakness of the 
knee.  Moreover, the veteran indicated during the July 2002 
VA examination he had no pain in his left knee, and in 
October 2002 had only slight tenderness over the proximal 
tibia which the examiner deemed was unremarkable.  This 
symptomatology simply does not support the criteria for a 
60 percent evaluation.

The Board has considered whether more than the minimum 30 
percent rating for the knee replacement may be assigned 
based on an intermediate degree of residual weakness, pain, 
and limitation of motion, under Diagnostic Codes 5256, 
5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2003).

Here, the evidence fails to show nonunion of the tibia and 
fibula.  Specifically, 
X-rays taken on VA examination revealed intact tibial, 
femoral, and patellar components of the prosthesis were 
intact.  Moreover, there is no evidence of ankylosis in the 
left knee, as the evidence shows the veteran has been able 
to accomplish range of motion testing.  Thus, Diagnostic 
Codes 5262 and 5256 are not applicable. 

Additionally, the evidence reveals the veteran with 
extension limited to 5 degrees in July 2002 and with normal 
extension in October 2002.  As extension limited to 30 
degrees is not shown, an evaluation in excess of 30 percent 
under Diagnostic Code 5261 is not warranted.

The Board finds that the relevant clinical findings 
reported in June and October 2002 adequately portray the 
veteran's degree of functional loss (Deluca v. Brown, 8 
Vet. App. 202 (1995), and these findings are not consistent 
with any additional limitation of motion or favorable or 
unfavorable ankylosis due to any weakened movement, excess 
fatigability, or incoordination.  The medical evidence 
shows no additional functional loss due to pain and, as 
noted above, the most recent VA orthopedic examination 
report did not demonstrate significant functional loss.  
The Board finds the 30 percent rating adequately addresses 
the veteran's complaints of knee pain, which he discussed 
in his October 2002 Notice of Disagreement. 

The Board finds that the medical evidence does not support 
a rating in excess of 30 percent under the applicable 
rating criteria for any period of time during the pendency 
of the claim.  See Fenderson, supra.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim for a rating in excess of 30 percent for status post 
total knee replacement of the left knee.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).    


ORDER

Entitlement to an increased initial rating for status post 
left knee replacement is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


